Citation Nr: 0103533	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  96-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to August 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1995, the RO 
denied the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected 
appeals with respect to both issues.  In March 1996, the RO 
granted service connection for tinnitus.  The veteran has not 
expressed dissatisfaction with the disability evaluation 
assigned and the issue is no longer in appellate status.  



FINDINGS OF FACT

1.  The RO has complied with the notice and duty to assist 
requirements of current law.

2.  The veteran's bilateral hearing loss pre-existed service 
and was not aggravated therein.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303, (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the June 1963 entrance examination for active 
duty, the veteran's hearing acuity for pure tone thresholds, 
in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
35
LEFT
-5
-5
10
0
45

If these levels were converted to modern ISO standards, they 
would be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
40
LEFT
10
5
20
10
50

It was noted on the report of the entrance examination that 
the veteran had bilateral nerve type hearing loss.  He was 
given a "H-2" profile.  Meaning that hearing might impose 
some limitations on classifications and assignments.  See AR 
40-501, Para. 7-3.  There were no subsequent complaints of or 
treatment for any problems related to hearing loss included 
in the service medical records.  An exit examination was not 
of record.  However, a Medical Survey Board reported no 
findings referable to hearing loss.  The veteran was released 
from active duty due to a heel injury.  

The veteran's DD 214, Certificate of Discharge, shows that he 
served as an aviation machinist mate, and that this specialty 
related to the civilian occupation of aircraft mechanic line 
helper.

Private treatment records dated from April 1989 to May 1992 
did not include any complaints of, diagnosis of or treatment 
for hearing loss.  

VA treatment records dated from 1992 to 1996 did not include 
any complaints of, diagnosis of or treatment for hearing 
loss.

A VA audiological examination was conducted in July 1993.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
80
LEFT
15
15
20
65
80

In November 1994, the veteran submitted his claim of 
entitlement to service connection for bilateral hearing loss.  
He reported that he had received treatment at the VA Medical 
Center in Dallas, Texas.  

The transcript of a March 1996 RO hearing has been associated 
with the claims file.  The veteran testified that he did not 
know he had problems with his hearing when he joined the 
military in June 1963.  He reported that he was given a 
hearing profile during service.  He testified that he was 
exposed to acoustic trauma while working as a mechanic on the 
flight line.  He was issued hearing protection at that time.  
He testified that it was approximately six months into his 
tour of duty when he first noticed problems with his hearing.  
He reported that he did not consult with a doctor at that 
time as he was informed by a Chief Petty Officer that he 
would get used to the noise.  He indicated that he consulted 
a civilian doctor for hearing loss after his discharge and 
was informed by the doctor at that time that his hearing loss 
was irreversible.  The doctor did not prescribe hearing aids.  
The veteran testified that he attempted to obtain these 
records but the doctor had died and the records were no 
longer obtainable.  He indicated that he had had problems 
with hearing loss since his discharge from active duty and 
the disorder had become increasingly symptomatic.  He 
testified that he first started receiving treatment from VA 
in approximately 1991 and that he had not received any 
treatment between 1964 and 1991.  

A VA examination for organic hearing loss which was conducted 
in January 1997 was determined to be not adequate for rating 
purposes as the veteran's responses were inconsistent and not 
reliable.  The diagnosis was sensorineural hearing loss of an 
unknown severity.  

A VA clinical record dated in March 1996 shows that the 
veteran was requesting a letter stating that he had ringing 
in his ears which was caused by his working on the flight 
line.  A January 1997 record includes the notation that the 
veteran was being scheduled for a test to assess hearing loss 
and that he reported difficulty sleeping "due to fear that 
he will lose disability income rather than being approved."  
In July 1997, the veteran requested a new battery for his 
hearing aid.  

In January 1999, the veteran informed the RO that the only 
medical documentation he had for his hearing loss was from 
the VA Medical Center located in Dallas, Texas.  

Records from Social Security Administration were associated 
with the claims file in February 1999.  These records, with 
few exceptions, are silent as to complaints of, diagnosis of 
or treatment for bilateral hearing loss.  In a Social 
Security form dated in February 1998, when it was asked if 
there were any new illnesses or injuries for the veteran, it 
was noted in pertinent part that his hearing had gotten worse 
and that he now had to wear a hearing aid.  On a separate 
Social Security Administration form dated in March 1998, it 
was reported that the veteran had hearing loss and required 
the use of a hearing aid.  

A VA examination for organic hearing loss was conducted in 
February 2000.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported 
20
40
80
90
LEFT
Not 
reported
20
40
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss.  The examiner noted that the veteran had 
significant high frequency sensorineural hearing loss at the 
time of his enlistment in June 1963.  The examiner reported 
that he could find no evidence in the claims file to support 
the theory that the veteran's hearing loss was aggravated by 
military service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as organic disease of the 
nervous system, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Similarly, manifestation 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

However, the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1995), indicated that § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service; the requirements of § 1110 would be 
satisfied."  Id. at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  The assistance to be provided by 
the Secretary shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b))

Analysis

The Board notes that VA has fulfilled its duties under the 
Veterans Claims Assistance Act by obtaining relevant, 
identified records, and also by affording the veteran a VA 
audiological examination.  The RO has attempted to obtain all 
of the veteran's service medical record, and the National 
Personnel Records Center has certified that all available 
service medical records have been sent to the RO.  The 
veteran was provided notice regarding the lay or medical 
evidence need to substantiate the claim and also informed of 
the evidence obtained by the RO.  The veteran has not 
identified any outstanding evidence, capable of being 
obtained, which has not been associated with the claims file.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.

The veteran concedes, and the examination for entrance into 
service shows, that he had hearing loss before service.  The 
presumption of soundness does not come into play as the 
veteran was found to have hearing loss on the examination 
when he was accepted into service.  Further, all of the 
evidence is too the effect that he had pre-existing hearing 
loss.  On the basis of this record the Board concludes that 
the veteran's hearing loss pre-existed service.

Service connection would nonetheless be available for the 
pre-existing hearing loss, if that disability were shown to 
have been aggravated in service.  There is no competent 
evidence of record demonstrating that the veteran's pre-
existing hearing loss was aggravated by active duty.  The 
Medical Survey Board reported no findings referable to 
hearing loss.  The service medical records show no treatment 
or other findings referable to hearing loss, and there are no 
post-service records of hearing loss until decades after 
service.  The only competent medical opinion on the question 
of aggravation consists of the VA examiner's February 2000 
opinion that there was no evidence in the claims folder to 
support a finding that the pre-existing hearing loss was 
aggravated in service.  

The veteran has asserted that his hearing loss was aggravated 
by exposure to engine noise while serving on a flight line.  
However, the VA examiner considered this contention in 
concluding that there was no evidence of aggravation.  The 
only evidence of record showing that hearing loss was 
aggravated by active duty is the veteran's own allegations 
and testimony.  As noted above, however, the veteran is a lay 
person and is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran 
testified that he was informed by a civilian doctor within 
the year after his discharge that he had irreversible hearing 
loss.  It is pointed out that a lay person's statement about 
what a physician told him or her, cannot constitute medical 
evidence of etiology or nexus that is generally necessary in 
order for service connection to be granted.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  

The Robinette Court held that VA had a duty to inform the 
veteran to submit statements or other records documenting 
such hearsay evidence.  The Veterans Claims Assistance Act 
places responsibility for seeking such records on VA.  In 
this case, the veteran reported that the records of his 
treatment shortly after service were not available because of 
the death of the doctor and the fact that the clinic where he 
was treated no longer existed.  As there is no competent 
evidence of record showing that the pre-existing hearing loss 
was aggravated by active duty, service connection is not 
warranted for bilateral hearing loss based on aggravation.  
38 C.F.R. § 3.306.

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss, the doctrine of reasonable doubt has no application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

